Citation Nr: 0118659	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for right radial nerve 
injury, residual of a shell fragment wound, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of 
cholecystitis with removal of the gallbladder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	J. H. Morgan, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran's claims were remanded by the Board for further 
development in October 1999.  By rating action in August 2000 
the veteran was granted separate service connection and a 10 
percent rating for scars of the right forearm, residual of a 
shell fragment wound.  Notice of the determination was issued 
in September 2000.

The claim for an increased rating for residuals of 
cholecystitis with removal of the gallbladder is the subject 
of a remand following the Order section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's right radial nerve injury appeal 
has been obtained by the RO.
 
2.  The service-connected right radial nerve injury, residual 
of a shell fragment wound, is manifested by a weakened right 
hand grip, decreased right hand sensation, limitation of 
motion of the wrist and fingers, contraction of the fingers, 
right hand atrophy, and impairment of extrinsic movement of 
the fingers and thumb so as to preclude fine manipulation.


CONCLUSION OF LAW

The criteria for a 70 percent rating for right radial nerve 
injury, residual of a shell fragment wound, have been met.  
38 U.S.C.A. § 1155 (West 2000); 38 C.F.R. §§ 3.321, 4.7, 
4.124a, Diagnostic Code 8514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, which the Board finds to be adequate for 
rating purposes, as well as numerous VA outpatient treatment 
records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for right radial nerve 
injury, residual of a shell fragment wound.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, supplemental statements of the case 
and VA letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran maintains that he is entitled to a rating in 
excess of 50 percent for his service-connected right upper 
extremity disability.  The record reveals that in January 
1945 the veteran sustained a perforating shrapnel wound in 
the dorsal surface of the right forearm, resulting in 
paralysis of the right radial nerve.  The veteran underwent a 
tendon transplant in October 1945.  The veteran was granted 
service connection for complete paralysis of the radial 
nerve, status post right dorsal interosseous branch 
corrective tendon transplant, residuals of a gunshot wound of 
the right forearm and service connection for cholecystitis 
and assigned a combined 100 percent rating, effective from 
March 1946.  Effective from March 1947 the veteran was 
assigned a 50 percent rating for his right upper extremity 
disability.  The veteran most recently submitted a claim for 
an increased rating for his right upper extremity disability 
in February 1997.

On VA examination in February 1997 the veteran complained of 
intermittent pain and swelling in his right forearm, with 
discomfort on repetitive movement.  The veteran reported that 
the decrease in function of his right arm interfered with the 
activities of his daily living, particularly with buttoning 
of his clothing and dressing his upper and lower body.  The 
veteran indicated he was able to assist with other chores 
such as sweeping.  He reported he was able to lift and 
manipulate large objects.  The veteran admitted having some 
difficulty with fine motor control of his right hand and 
fingers.  The veteran stated that his symptoms had worsened 
over the years, but most particularly since he retired from 
working in the coal mines.  The veteran did not take any 
medication for the pain and swelling in his forearm.  He 
noticed that the pain worsened with repetitive movement and 
changes in weather.  That was primarily during cold weather.  
Range of motion of the right elbow was clinically described 
as markedly decreased.  Flexion was to 105 degrees.  Resting 
position was at 20 degrees of flexion at the elbow.  Right 
arm supination was to 45 degrees, and pronation was to 45 
degrees.  Wrist extension and flexion were limited with 
dorsiflexion to 40 degrees and palmar flexion to 45 degrees.  
Radial and ulnar deviations were limited to 10 degrees in 
each direction.  The veteran had fixed flexion contractures 
of all metocarpalphalangeal joints of the right hand.  
Flexion was to approximately 45 degrees.  No active extension 
was possible.  However, passive extension was to 30 degrees.  
The proximal and distal phalangeal joints were likewise 
flexed with no active extension possible, but passive 
extension was normal.  The veteran was able to oppose the 
thumb to the fourth digit, but not to the fifth digit.  Grip 
strength in the right hand was clinically noted as only 
mildly decreased.  There was no evidence of muscle atrophy or 
vesiculations.  Neurological examination revealed superficial 
touch to be decreased over the right forearm, both anterior 
and posterior surfaces and over the lateral aspect of the 
dorsal surface on the hand, more marked than on the palmar 
surfaces.  The diagnoses included status post shrapnel injury 
of the right forearm with decreased functional use secondary 
to poor control of fine motor movement in the muscles of the 
forearm and hand, which interfere with the veteran's 
activities of daily living.

The veteran was examined by a private neurologist, C.A.M., 
M.D., in January 1998.  The veteran complained of increasing 
pain, numbness and swelling of the right hand and forearm.  
He stated that he used his left hand for most activities, 
even though he was right hand dominant.  The veteran reported 
that he shaved using his left hand and that he used his left 
hand to put keys in keyholes.  Examination revealed some 
atrophy in the right distal arm, with decreased strength in 
the hand with a rating of 4/5.  There was decreased range of 
motion of the right wrist joint.  The veteran had difficulty 
straightening out the fingers, with ankylosis of the finger 
joints of the middle index finger and the last two fingers.  
The veteran had dysesthesia to touch and pinprick in the 
distribution of the injury area in the right distal arm.  
Fine finger movements were clinically noted as "very clumsey 
(sic) on the right."  The diagnoses included shrapnel injury 
during time in service involving the right hand with 
ankylosis of the finger joint and wrist area; and dysesthesia 
surrounding the scar tissue and scarring, with decreased 
strength and function of the right hand, progressive over the 
years, due to arthritis.  It was the physician's opinion that 
the shrapnel injury to the right hand, to the neck area, and 
to the left shoulder region had resulted in a combined 100 
percent disability.

The veteran and his spouse appeared before a hearing officer 
at the RO in May 1998.  The veteran testified that he was 
right handed.  He asserted that he had trouble turning the 
key in the car ignition.  He stated that he sometimes had 
trouble eating with his right hand.  The veteran felt that he 
had lost almost total use and functioning of his right arm. 

The veteran provided testimony before the undersigned member 
of the Board at the RO in November 1998.  The veteran stated 
that he sometimes had swelling near the top portion of his 
right hand.  He reported that he was able to use his right 
hand for picking up utensils and eating, but that sometimes 
he spilled food.  At the hearing the veteran demonstrated 
that he was able to pick up a pencil with his right hand, but 
he was unable to manipulate the pencil around in his right 
hand.  The veteran testified that he was able to brush his 
hair with his right hand.  

On VA orthopedic examination in May 2000 the veteran reported 
that his greatest problem with his right upper extremity was 
the pain.  He said that he experienced average pain from 1-3 
on a scale with a maximum of 10, which was characterized by 
sharp and aching pain on a daily basis.  He also reported 
loss of function because of the contracture of his right 
hand.  He stated that he had difficulty grasping.  The 
examiner noted that the veteran was not able to grasp a 
textbook.  The veteran had discomfort and loss of strength 
with pushing.  Twisting and prodding motions were limited.  
The veteran was able to write for a very brief period of 
time.  He was unable to grasp the pen to continue normal 
writing.  His sense of touch was less than 5 mm.  Flexion of 
the veteran's fingers revealed that the veteran was able to 
contract his fingertips to touch the palmar crease.  The 
thumb was able to perform a similar function.  The veteran 
had full range of motion of the right elbow.  Right wrist 
extension was from 0-40 degrees, right wrist flexion was from 
0-35 degrees, radial deviation was from 0-10 degrees, wrist 
ulnar motion was from 0-20 degrees, supination was from 0-55 
degrees and the veteran's pronation was from 0-40 degrees.  
The veteran's grip strength was 4/5, bilaterally.  Flexion at 
the right index finger PIP joint was 45-90 degrees, the index 
finger was from 0-90 degrees, the ring finger, and the small 
finger were from 0-100 degrees.  The PIP joint flexion was 
from 45-80 degrees in the index, long, ring and small 
fingers.  The thumb IP joint motion was from 0-60 degrees.  
Neurological examination suggested that the radial, ulnar and 
median nerve sensation was intact.  The history of surgery 
suggested that the motor power of the radial nerve for wrist 
extension was absent and it had been compensated by deep 
tendon transfer.  The examiner noted that the muscle mass of 
the forearm appeared to show mild-to-moderate atrophy.  The 
impression was status post loss of the radial nerve motor 
branch and a subsequent tendon transfer with a progressive 
contracture of the hand.  The examiner opined it appeared 
that the service-connected injury had resulted in essentially 
the loss of function of the right dominant hand demonstrated 
by loss of grip strength, minimal range of motion and of 
opening of the hand secondary to apparent progressive 
contracture, obvious weakness of the hand, and lack of 
endurance in attempting to perform normal activities of daily 
living.  X-rays revealed an arthritic process involving the 
elbows and to the lesser extent the wrist joints.

The veteran was afforded a VA muscles examination in May 
2000.  The veteran complained of decreased sensation and loss 
of use of the right hand except for very minor movement.  The 
veteran stated that he always used his left hand and that he 
could not perform any fine movement with the right hand.  The 
veteran stated that when he started the car he had to use his 
left arm because of the weakness and contracture of the right 
hand.  The veteran was noted to have been treated with 
physical therapy on several occasions.  However he still had 
paralysis of the radial nerve in the dorsal interosseous 
branch of the radial nerve, with residual contracture and 
loss of function of the right hand.

Examination showed significant deformity and contracture of 
the right hand and fingers.  The flexure contracture was 
basically involving the little, middle and ring fingers.  The 
thumb also had a significant flexure deformity.  The veteran 
was only able to move his index finger to a little extent.  
There was a significant decrease in the grasp movement.  The 
veteran also did not have a good grip on a fine object like a 
pen.  The wrist examination was limited in motion on both 
extension and flexion and ulnar and radial deviation.  The 
veteran had almost a zero degree of radial deviation and from 
0-10 degrees of ulnar deviation.  Dorsiflexion was from 0-10 
degrees and plantar flexion was from 0-10 degrees.  There was 
no significant muscle wasting or atrophy on the right 
forearm.  Sensation was significantly impaired from the wrist 
down to the hand and fingers.  There was no reported wasting 
of muscle, or hair loss.  The diagnoses included injury of 
the right radial nerve resulting in severe significant 
contracture of the right wrist and forearm.

On VA peripheral nerves examination in May 2000 the veteran 
reported that he had to use his left hand for all functions.  
He complained of a little bit of numbness in the superficial 
radial nerve distribution, but his other sensation was 
normal.  The veteran had good flexion and ulnar nerve 
function of the right hand.  Examination revealed almost no 
extensor function of the veteran's right fingers or thumb.  
He did seem to have fairly adequate right wrist extension, 
although that was somewhat limited by some scarring.   He did 
have some decreased sensation around the areas of the scars 
and a little bit in the superficial radial nerve 
distribution.  He had contracture of the right hand, with 
some tendency towards flexion because or the loss of 
extension over the years.  The impression included right 
radial nerve injury in the forearm, with severe loss of 
function of extension of the fingers and thumb in the right 
arm, with associated dysfunction of the right superficial 
radial nerve and with loss of sensation.  The examiner noted 
that the tendon transplant surgery had only allowed the 
veteran to physically open the right hand a little bit with 
his left hand.  That helped the contractures to some extent, 
but the veteran still did have some flexion contracture 
related to his significant radial injury.  

The veteran's right upper extremity disability is currently 
evaluated as 50 percent disabling under Diagnostic Code 8514, 
which contemplates severe incomplete paralysis of the 
musculospiral (radial) nerve of the major upper extremity.  
The next higher evaluation, 70 percent, is assigned where 
there is complete paralysis of the radial nerve on the major 
side with manifestations such as drop of the hand and 
fingers; or with the wrist and fingers perpetually flexed; or 
with the thumb adducted falling within the line of the outer 
border of the index finger; or the inability to extend the 
hand at the wrist, extend the proximal phalanges of the 
fingers, extend the thumb, or make lateral movement in the 
wrist; or with supination of the hand or extension or flexion 
of the elbow weakened; or loss of synergic motion of the 
extensors seriously impairing hand grip.  38 C.F.R. § 4.124a, 
Diagnostic Code 8514.

The medical evidence is somewhat conflicting as to the extent 
of right upper extremity disability the veteran experiences 
residual of the shell fragment wound of the right radial 
nerve.  The veteran has testified that he has pain and 
swelling in his right hand, wrist and forearm.  He further 
testified that he felt that he had lost almost total 
use/functioning of his right arm.  The May 2000 VA orthopedic 
examiner was of the opinion that the service-connected injury 
had resulted in essentially the loss of function of the 
veteran's right (dominant) hand.  This was due to the loss of 
grip strength, minimal range of motion, minimal opening of 
the hand secondary to progressive contracture, and obvious 
weakness and lack of endurance of the right hand.  The May 
2000 neurological examiner further noted that the veteran had 
severe loss of function of extension of the fingers and thumb 
of the right hand, with associated dysfunction of the right 
superficial radial nerve, and with loss of sensation.  
Weighing all doubt in favor of the veteran, the Board is of 
the opinion that when pain and fatigue on use are considered, 
the clinical evidence establishes that the veteran's limited 
ability to move his wrist and fingers of the right hand, the 
right upper extremity pain, and the right hand contraction 
deformity, more appropriately equate to complete paralysis of 
the radial nerve.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, an increased rating of 70 percent for 
right radial nerve injury, residual of a shell fragment 
wound, is warranted.  This is the highest schedular 
evaluation assignable under Diagnostic Code 8514.

The veteran's representative has claimed that the veteran is 
entitled to a separate compensable rating for muscle damage 
of the right upper extremity indicating that such separate 
ratings are allowed pursuant to Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  However, the Board notes that Esteban 
contemplated separate ratings for disabilities that were 
separate and distinct in nature.  In this case the symptoms 
noted for rating the paralysis of the radial nerve and the 
symptoms for rating muscle injuries both contemplate 
limitation of motion of the elbow, wrist, and fingers.  
Furthermore, the Board notes that the provisions of 38 C.F.R. 
§ 4.55 (2000) provide that muscle injury ratings are not to 
be combined with peripheral nerve paralysis ratings for the 
same part, unless affecting entirely different functions.  
Consequently, the Board finds that a separate disability 
rating for muscle injury is not appropriate as this 
symptomatology is duplicative and overlapping as that 
considered under Diagnostic Code 8514.  See 38 C.F.R. §§ 4.14 
(2000).  The Board is of the opinion that Diagnostic Code 
8514 and a 70 percent rating most accurately reflects the 
actual degree of functional impairment demonstrated in this 
case for the veteran's right upper extremity disability.  
This is the highest schedular rating assignable under that 
diagnostic code.

Finally, the Board concludes that there are no unusual or 
exceptional factors to warrant an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1). There is no 
evidence that the veteran has received any recent treatment 
for his right radial nerve injury.  It is not shown that the 
veteran has experienced frequent hospitalizations or marked 
interference with employment due to the service-connected 
right radial nerve disability.  In sum, there is no 
indication that the veteran's individual industrial 
impairment from the residuals of a shell fragment wound, 
right radial nerve injury, would be in excess of that 
contemplated by the 70 percent rating assigned herein.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not in order.


ORDER

Entitlement to a 70 percent rating for right radial nerve 
injury, residual of a shell fragment wound, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



REMAND

The veteran maintains that he is entitled to an increased 
rating for residuals of cholecystitis with removal of the 
gallbladder.  The record reveals that the veteran underwent a 
cholecystectomy in January 1946.  The veteran was granted 
service connection for cholecystitis with removal of the 
gallbladder, effective from discharge from service in March 
1946.  Prior to March 1947 this disability was included in 
the 100 percent rating for veteran's combined service-
connected disabilities, including residuals of right forearm 
and hand injury.  A separate noncompensable rating was 
assigned in March 1947 for cholecystitis with removal of the 
gallbladder.  The veteran submitted a claim for a compensable 
rating for cholecystitis with removal of the gallbladder in 
February 1997.  By rating action in August 2000 the RO 
granted the veteran an increased rating of 30 percent for 
cholecystitis with removal of the gallbladder, effective from 
February 3, 1997, the date of the increased rating claim.

As noted above, the veteran's claim for an increased rating 
for residuals of cholecystitis with removal of the 
gallbladder was remanded by the Board in October 1999.  The 
Board instructed that a VA examination be obtained which 
included a description of the cholecystectomy scar(s) in 
order that the RO could determine whether the veteran was 
entitled to a separate compensable rating for such scars.  A 
review of the May 2000 examination reports does not show a 
description of the veteran's cholecystectomy scar(s).  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the veteran's 
claim for an increased rating for residuals of cholecystitis 
with removal of gallbladder must be returned to the RO for an 
adequate VA examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
residuals of cholecystitis with removal 
of the gallbladder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination of the scar(s) residual to 
surgical removal of the gallbladder.  The 
examiner should provide a detailed report 
of the scars, including whether any are 
tender and painful on objective 
demonstration.  

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific information requested, the 
report must be returned to the reviewer 
for corrective action.  See Stegall. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for residuals of cholecystitis with 
removal of the gallbladder.  The RO must 
consider all laws and regulations, to 
include whether a separate compensable 
rating for the residual scars is 
warranted.

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

